DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Information disclosure statement(s) filed 23 March 2021 and 19 April 2022, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 (and similarly claim 13) recites the limitation "media content" in lines 2 - 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 (and similarly claim 20) recites the limitation "the eye" in lines 2 - 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 -7, 9, 11, 12, 14 – 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao et al; (Publication number: US 2018/0088323 A1), hereafter Bao.

Regarding claim 1:
	Bao discloses a method for controlling a smart glass display (Bao ABSTRACT; Figures 5, 9 and 11), comprising: 
 	causing to be presented a media asset on the smart glass display at a first transparency level (Bao Figure 2A – 2C display 112 is configured to output visual output 106 at a selected opacity, for example an opaque state 204); 
 	measuring, using a sensor, information about light projecting onto the smart glass display (Bao Figure 8 – the opacity controller receives an ambient light input related to light projecting on the device based on input from an ambient light sensor), 
 	determining, using control circuitry, environmental information based on a location of the user (Bao Figure 8 – the opacity control determines information related to user position based on a global positioning system providing sensor input and range detector; [0119]); and  
 	determining, using the control circuitry, based on the environmental information, the existence of a potentially hazardous situation involving the user (Bao Figure 11 discloses a range detector which an object 1106 as a potentially hazardous situation for the user in the environment 110); and 
 	adjusting presentation of the media asset on the smart glass display to a second transparency level based on the potentially hazardous situation and the measured information (Bao Figure 8, 9, and 11 – the opacity of the display is adjusted accordingly based on inputs received from the range detector and ambient light sensor).

Regarding claim 2:
	Bao discloses the method of claim 1, wherein the environmental information comprises one or more geographical location of the smart glasses, weather condition, and sunlight conditions (Bao Figure 8 – sensor and logical inputs include input from at least a GPS receiver and thermometer).

Regarding claim 4:
	Bao discloses the method of claim 1, further configured to display the media asset on a transparent display area of the smart glass display, such that the media asset is overlaid on the transparent display area visible through the smart glass display (Bao Figure 1 B – in augmented reality presentation visual output 106 is output on the display surface which is semi-opaque resulting in presentation 118 to the user).

Regarding claim 5:
	Bao discloses the method of claim 1, further comprising: adjusting an opacity or a luminosity of the smart glass display to maintain the presentation of the media asset in response to information about light projecting on the smart glass display exceeding a threshold (Bao discloses adjusting at least one region of the opacity layer in response to detecting light level which exceeds a threshold).

Regarding claim 6:
	Bao discloses the method of claim 1, wherein the potentially hazardous situation comprises one or more of an intersection, a stop sign, a traffic indication on a map, an emergency warning, a high-traffic road and a ground hazard (Bao [0053] and Figure 11 1106).

Regarding claim 7:
	Bao discloses the method of claim 1, wherein the smart glass display is disposed within one or more lens of the smart glasses and supported by a frame (Bao Figure 19 – eyewear frame 1902 includes display supplement layer).

Regarding claim 9:
	Bao discloses the method of claim 1, wherein the smart glass display is controlled by movement of an eye pupil (Bao [0108]).



Regarding claim 11:
	Claim 11 directed to the system is similarly rejected for those reasons discussed above in claim 1.

Regarding claim 12:
	Claim 12 is similarly rejected for those reasons discussed above in claim 2.
Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 4.
Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 5.
Regarding claim 16:
	Claim 16 is similarly rejected for those reasons discussed above in claim 6.
Regarding claim 17:
	Claim 17 is similarly rejected for those reasons discussed above in claim 7.
Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in claim 9.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Xiaoyu Miao (Publication number: US 2013/0113973 A1), hereafter Miao.

Regarding claim 3:
	Bao does not disclose the method of claim 1, wherein the adjusting the presentation of the media asset on the smart glass display comprise reducing the light projection of a video of the media content.
	However, Miao discloses adaptive brightness control of head mounted display. More particularly, Miao discloses adjusting an illumination intensity (Miao Figure 3A 330 and Figure 3B 385 reducing lamp power) in addition to adjusting an eye piece transparency (Miao Figure 3A 350).
	It would have been obvious to modify Bao wherein the adjusting the presentation of the media asset on the smart glass display comprise reducing the light projection of a video of the media content, as claimed. Those skilled in the art would appreciate the ability to achieve greater dynamic range and increase in user comfort (Miao [0017]).

Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in claim 3.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Hyorim PARK (Publication number: US 2014/0043211 A1), hereafter Park.

Regarding claim 8:
	Bao does not disclose the method of claim 1, wherein the smart glass display is voice-controlled. 
	However, Park discloses a head mounted display for adjusting audio output and video output in relation to each other and method for controlling the same. More particularly, Park discloses wherein the smart glass display is voice-controlled (Park [0138] the output level control operation is voice-driven)
	It would have been obvious to modify Bao wherein the smart glass display is voice-controlled, as claimed. Those skilled in the art would appreciate the ability for the user to perform output level control, thereby reducing the likelihood of confusion when the user is already listening to audio output via the HMD (Park [0007]).

Regarding claim 18:
	Claim 18 is similarly rejected for those reasons discussed above in claim 8.



Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Andrey Vladimorovich Belogolovy (Patent number: US 10, 096, 149 B2), hereafter Belogolovy.

Regarding claim 10:
	Bao does not disclose the method of claim 1 further comprising: determining a viewing angle of an eye pupil; and shifting the location of the media asset on the smart glass display based on the viewing angle of the eye.
	However, Belogolovy discloses direct motion sensor input to rendering pipleline. More particularly, Belogolovy determining a viewing angle of an eye pupil (Belogolovy a camera sensor detecting motion to derive a view parameter which includes the viewing angle; Col 3 lines 33 – 35 and lines 49 – 51); and 
 	shifting the location of the media asset on the smart glass display based on the viewing angle of the eye (Belogolovy Figure 3 315; re-rendering of the object is based on the view angle).
	It would have been obvious to modify Bao to include further comprising: determining a viewing angle of an eye pupil; and shifting the location of the media asset on the smart glass display based on the viewing angle of the eye, as claimed. Those skilled in the art would appreciate the ability make embedded objects shift, transform, or rotate, thereby overcoming the hard problem of constantly maintaining correct mapping of rendering objects to the scene in the display (Belegolovy Col 1 line 66 – Col 2 line 5).

Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623